Citation Nr: 0112696	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  98-20 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for sinus 
tachycardia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel



INTRODUCTION

The veteran served on active duty from August 1971 to March 
1972.  By a rating decision of March 1998, the RO granted 
service connection for sinus tachycardia, assigning a 30 
percent disability evaluation.  The veteran filed a notice of 
disagreement with the decision in October 1998.  The RO 
furnished her with a statement of the case that month.  Her 
substantive appeal, VA Form 9, was received in November 1998.  


REMAND

During the pendency of this appeal, effective November 20, 
2000, a new law was promulgated, the Veterans' Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) which, in effect, amends the law relating to the 
duty to assist, and the need for notice to the veteran 
concerning searching for and obtaining records, 
substantiating claims, and completing an application for 
benefits.  The law also eliminated, in essence, the need to 
establish that a claim was well grounded.  The law applies to 
all claims such as this one that were pending on the date of 
enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist veterans with their claims.  

The Board also observes that in a claim such as this one 
involving disagreement with the initial schedular rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  

Further, the veteran underwent a cardiovascular examination 
by the VA in December 1997.  Effective January 12, 1998, the 
regulations regarding rating disabilities of the 
cardiovascular system were amended.  See 38 C.F.R. § 4.104 
(2000).  In the rating decision of March 1998, the RO 
utilized the new rating criteria and assigned the highest 
schedular rating of 30 percent for cardiac arrhythmia under 
Diagnostic Code 7010.  

Where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  

In written arguments of April 2001, the representative argued 
that the veteran's case should be remanded to the RO for an 
examination consistent with the current rating schedule 
provisions for evaluating cardiovascular disability.  The 
representative also requested full compliance with the 
dictates of the Veterans' Claims Assistance Act of 2000.  The 
representative further noted that the December 1997 
examination report referenced the veteran's treatment by the 
VA six months earlier for a syncopal episode, and that those 
treatment reports should be obtained.  

The December 1997 examination report reflects that the 
veteran provided the information that, while she was visiting 
a medical care provider in the Mental Health Clinic in June 
1997, her heart rate accelerated as she began talking about 
experiences during active duty; that she decided to terminate 
the session, but had a loss of consciousness before leaving 
the hospital; and that she was taken to the emergency room 
before she improved sufficiently to be discharged home.  The 
referenced June 1997 report is not included with the claims 
folders.  

Also, in January 1998, the veteran's VA treating physician 
reported that the veteran has inappropriate sinus 
tachycardia; that the proposed treatment of atrioventricular 
nodal ablation followed by placement of a permanent pacemaker 
is a permanent cure for this cardiac condition; and that the 
veteran agreed to this treatment which would be scheduled in 
the near future.  

The Board agrees with the representative that the 1997 
examination report reference to June 1997 treatment by the VA 
for an episode of loss of consciousness alerts the VA that 
additional pertinent evidence might well be available and 
should be obtained for review.  Accordingly, the Board is 
deferring consideration of the certified issue on appeal to 
allow further development of the clinical evidence by the RO.  

In view of these circumstances, the veteran's case is 
REMANDED to the RO for the following action:

1.  The veteran should be requested to 
list the names and addresses for all 
pertinent treatment and/or examinations 
that she has received from other than VA 
sources.  The RO should obtain all 
records from the sources reported by the 
veteran, and all VA medical records since 
1997 which are not currently of record, 
especially any for the reported loss of 
consciousness in June 1997, for 
association with the claims file.  

2.  Thereafter, the RO should schedule 
the veteran for a cardiovascular 
examination by the VA.  The claims 
folders and a complete copy of this 
Remand order must be made available to 
and be reviewed by the examiner prior to 
examination of the veteran.  The 
examiner's attention is directed to 38 
C.F.R. § 4.104 (2000).  Such tests as the 
examiner deems necessary should be 
completed to adequately rate the service-
connected disability under the new rating 
criteria.  If any testing cannot be done 
for medical reasons, the examiner should 
so state and estimate the level of 
activity possible.  The impact of the 
service-connected sinus tachycardia on 
the veteran's industrial ability should 
be discussed in detail.  Any and all 
opinions expressed must be accompanied by 
a complete rationale.  

3.  Thereafter, the RO should adjudicate 
the veteran's increased rating claim for 
sinus tachycardia under the rating 
criteria most advantageous to her, 
including "staged ratings" for various 
periods, as appropriate, based on the 
veteran's complete treatment records, and 
the report of the requested 
cardiovascular examination.  See 
Fenderson v. West and Karnas v. 
Derwinski, supra.  The RO should take all 
appropriate action regarding any other 
matter that remains for consideration 
based on the developmental action 
requested herein.  All action by the RO 
must be in compliance with the Veterans 
Claims Assistance Act of 2000.  After the 
claim has been readjudicated, and if any 
matter is not resolved to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case and an 
appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
she is otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



		
	JOHN Z. JONES
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

